 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE
 8
      CITY OF SEATTLE,
 9
                            Plaintiff,                   CASE NO. MC18-0100RSL
10
                     v.
11
                                                         ORDER TO SHOW CAUSE
      ALEMAYEHU AREGA JIMMA,
12
                            Defendant.
13

14

15          On October 11, 2018, Alemayehu Jimma filed an application to proceed in forma

16   pauperis and a proposed complaint. Dkt. # 1. The Court, having reviewed the record as

17   a whole under the standards articulated in 28 U.S.C. § 1915(e)(2) and having construed

18   the allegations of the complaint liberally (see Bernhardt v. Los Angeles County, 339

19   F.3d 920, 925 (9th Cir. 2003)), finds that the filing is deficient.

20          It is not entirely clear what relief Mr. Jimma is seeking. The complaint utilizes

21   the form of criminal complaint published by the Administrative Office of the United

22   States Courts, with a caption of United States of America v. Jennifer Gardner, et al. If,

23   as appears to be the case, Mr. Jimma intends to initiate or prompt the initiation of a

24   criminal complaint against the four persons or entities listed on the form, this action

25   must be dismissed. A private citizen generally has no right to criminally prosecute

26   anyone. Nor does the judiciary have prosecutorial powers. Rather, it is the executive

     ORDER TO SHOW CAUSE
 1   branch, in particular the United States Attorney’s Office, that initiates criminal
 2   complaints in this district.

 3          In the alternative, Mr. Jimma may be attempting to remove to federal court a state
 4   criminal proceeding that is pending against him in the Municipal Court of the City of
 5   Seattle. Mr. Jimma does not identify any authority for such a removal. Under 28 U.S.C.

 6   §§ 1442(a) and 1442a, state criminal prosecutions against an officer of the United States
 7   or its courts, an officer of either House of Congress, or a member of the U.S. armed
 8   forces may be removed to federal court. None of these circumstances is alleged in this

 9   case, however. Additionally, a criminal defendant may remove a criminal case to federal

10   court if he seeks to assert a defense to the prosecution based on federal laws protecting

11   equal civil rights but is prevented from doing so by a state statute or constitutional
12   provision that purports to command the state courts to ignore federal rights. See 28

13   U.S.C. § 1443; Patel v. Del Taco, Inc., 446 F.3d 996, 998–99 (9th Cir.2006). Mr. Jimma
14   has not alleged a defense to the underlying criminal prosecution arising from statutory
15   enactments protecting civil rights, and he has pointed to “no formal expression of state
16   law that prohibits [him] from enforcing [such] civil rights in state court[.]” Id. at 999.
17   Removal under § 1443 is not appropriate.
18          Finally, Mr. Jimma may be attempting to recover damages or obtain injunctive
19   relief under 42 U.S.C. § 1983 against the City of Seattle and state officials for violations
20   of his constitutional rights under the Fourth and Fourteenth Amendment. That
21   possibility is not likely given that Mr. Jimma has filed a separate lawsuit against the
22   Seattle Police Department arising from the alleged unlawful arrests that occurred on
23   May 25, 2017, and January 3, 2018. See Jimma v. City of Seattle Police Department,
24   C18-0771RSL. Nevertheless, if that were the case, this miscellaneous matter would be
25   converted to a civil action and the allegations of the complaint would be evaluated under
26   Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662

     ORDER TO SHOW CAUSE
                                                  -2-
 1   (2007).
 2

 3          For the foregoing reasons, Mr. Jimma is hereby ORDERED TO SHOW CAUSE
 4   why this action should not be dismissed. Mr. Jimma shall, within thirty (30) days of this
 5   order, file an amended complaint clearly identifying the nature of his claims and the

 6   relief requested. If an acceptable amended complaint is not filed within the time
 7   proscribed, this action will be dismissed without prejudice.
 8

 9          The Clerk of Court is directed to note this Order to Show Cause on the Court’s

10   calendar for Friday, December 7, 2018.

11

12          Dated this 1st day of November, 2018.

13
                                               A
14                                             Robert S. Lasnik
                                               United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

     ORDER TO SHOW CAUSE
                                                -3-
